Citation Nr: 1218669	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-06 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to a compensable initial evaluation for bilateral hearing loss.

2.  Entitlement to a compensable initial evaluation for atopic dermatitis, dry skin patch area status post second degree burn to left upper arm.

3.  Entitlement to service connection for rash and skin disorder, groin area and penis, including groin pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board in May 2012, however he did not appear.

In May 2012 a statement was received from the Veteran's representative indicating that the Veteran wished to withdraw his claims.  However, in a Report of Contact dated the same day in May 2012 as the statement received from the Veteran's representative, the Veteran was noted to report that he was unable to report for the video travel Board hearing due to a work conflict and that he would not be available until after June 15, 2012.

In light of inconsistency of the statements and the Veteran's statement that although unavailable in May 2012 that he would be available in June 2012, affording the Veteran the benefit of the doubt, unless otherwise requested by the Veteran, the Board finds that his appeal has not been withdrawn, and that he desires to have his hearing rescheduled for a date after June 15, 2012.

In addition, the Board notes that the Veteran was previously scheduled for a videoconference hearing in May 2012; however, the Veteran was noted in the Report of Contact dated in May 2012 to request that his video travel Board hearing be rescheduled.  As such it is unclear whether the Veteran desires a travel Board hearing or a hearing via videoconference.  Therefore, on remand the type of hearing desired at the RO must be clarified with the Veteran. 

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran to clarify whether he desires a videoconference or Travel Board hearing at the RO, before a Veteran's Law Judge of the Board.  Then, unless otherwise requested by the Veteran, he should be scheduled for the indicated Board hearing at the RO for a date after June 15, 2012, in accordance with applicable provisions.  The Veteran and his representative should be notified of the time and place to report for the hearing.  If he no longer desires a hearing, such should be documented in the claims folder.  The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


